            Case 5:18-cv-02860-JFL Document 47 Filed 04/10/19 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOUJOUD ACHKAR                                       :   NO: 18-2860
JOSEPH ACHKAR                                        :
                                                     :
       W/H                                           :
                                                     :
               (Plaintiffs)                          :
                                                     :
       v.                                            :
                                                     :
WISCONSIN CHEESE GROUP, LLC                          :
D/B/A LA MORENITA BRAND                              :
WALMART, INC.                                        :
                                                     :
               (Defendants)                          :

     JOINT BRIEF SUMMARY OF CASE TO BE READ BY THE COURT TO THE
               SEATED JURY BEFORE OPENING STATEMENTS

       Plaintiffs, Noujoud Achkar and Joseph Achkar claim that Noujoud Achkar consumed La
Morenita Queso Fresco brand soft cheese that was manufactured by the Defendant, Wisconsin
Cheese Group, L.L.C. and sold to her by the Defendant Wal Mart. The plaintiffs, Noujoud
Achkar and Joseph Achkar further claim that as a direct result of consuming the La Morenita
Queso Fresco brand soft cheese that she was exposed to Listeria bacteria contained in the cheese
and that she developed invasive listeriosis necessitating a lengthy hospital stay. The Plaintiffs,
Noujoud Achkar and Joseph Achkar further claim that they have been harmed by this exposure.

         Defendant Wisconsin Cheese Group, LLC denies those claims and also contends that the
cheese consumed by Plaintiff, Noujoud Achkar was not defective or contaminated with Listeria
bacteria at the time it was manufactured, distributed and sold by Wisconsin Cheese Group, LLC.
Further, that Noujoud Achkar became ill after exposure to another source other than the cheese
manufactured, distributed and sold by Wisconsin Cheese Group, LLC. Lastly, Wisconsin
Cheese Group, LLC’s defense is that Mrs. Achkar’s claims she became ill with invasive
listeriosis within one hour of ingesting the cheese is not valid.

         Defendant Walmart, Inc. also denies those claims. First, Defendant Walmart, Inc. denies
that it sold the cheese to Plaintiff. Defendant Walmart, Inc. further contends that if it is proven
that Walmart sold the subject cheese, the cheese consumed by Plaintiff, Noujoud Achkar was not
defective or contaminated with Listeria bacteria at the time it was sold by Walmart, Inc..
Further, Walmart contends that Noujoud Achkar became ill after exposure to another source
other than the cheese sold by Walmart, Inc.

        I will give you detailed instructions on the law at the end of the case, and those
instructions will control your deliberations and decision. But in order to help you follow the
evidence, I will now give you a brief summary of the elements that Plaintiffs, Noujoud Achkar
and Joseph Achkar must prove to make their case:
          Case 5:18-cv-02860-JFL Document 47 Filed 04/10/19 Page 2 of 2


1) That the cheese was defective: A product is defective if at the time it left the Defendants'
control that it lacked any element necessary to make it safe for its intended use or contained any
condition that made it unsafe for its intended use ; and,
2) That the cheese reached the consumer, Noujoud Achkar, without substantial change in the
condition in which it was sold; and,
3) That the defect caused injuries, pain and suffering to the Plaintiffs, Noujoud Achkar and
Joseph Achkar.
